DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
The claim set filed on 24 JUNE 2020 is considered.  Claim 1-3 are considered on the merits. 
Specification
The disclosure is objected to because of the following informalities: In the specification [0001], the data should be updated.  US Application No. 15/902,657 is now US Patent 10,732,112.   
Appropriate correction is required.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 SEPTEMBER 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 04 AUGUST 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Publication No. 2006/0204997 A1 to MACIOSZEK.
Applicant’s invention is drawn towards a device, a system. 
Regarding Claim 1, the reference MACIOSZEK discloses a system for monitoring reactions within a plurality of receptacle vessels, abstract, comprising: 
an incubator having a temperature-controlled chamber, [0018]; 
a movable receptacle carrier disposed within the temperature-controlled chamber, [0144], and configured to carry a plurality of receptacle vessels and to move the receptacle vessels within the temperature-controlled chamber, [0144]; 
one or more fixed fluorometers configured to measure a fluorescent emission and positioned with respect to the receptacle carrier to measure fluorescent emissions from receptacle vessels carried on the receptacle carrier into an operative position with respect to each fluorometer, [0478]; 
one or more fluorescent reference standards mounted on the receptacle carrier, [0548, 0549]; 
and a controller, [0015], configured to control operation of the receptacle carrier and the one or more fluorometers, [0015, 0120-0122], and to: move the receptacle carrier with respect to the one or more fluorometers to place a receptacle vessel into an operative position with respect to each fluorometer; activate each fluorometer to measure the fluorescent emission intensity from a sample contained in the receptacle vessel that is in the operative position with respect to the fluorometer; determine a characteristic of the reaction based on the measured fluorescent emission 
determine a deviation of the measured fluorescent emission intensity of the fluorescent standard from an expected fluorescent emission intensity; if the deviation exceeds a threshold, generate an error signal; and if the deviation does not exceed a threshold, continue operation of the instrument, [0508-0526].
Applicant’s invention is drawn towards a method. 
Regarding Claim 2, the reference MACIOSZEK discloses a an instrument configured to determine a characteristic of a sample from the intensity of a fluorescent emission from the sample, wherein the sample is contained in a receptacle vessel that is carried on a movable receptacle carrier, and the intensity of the fluorescent emission is measured by a fluorometer that is fixed with respect to the receptacle carrier and is constructed and arranged to measure the intensity of fluorescent emission from a sample contained in a receptacle vessel that is moved by the receptacle carrier into a detection zone with respect to the fluorometer, an automated method for detecting failure or deteriorated performance of the fluorometer with a fluorescent reference standard mounted on the receptacle carrier, see rejection of Claim 1 above, and cited references, the method comprising the steps of:(a) moving the receptacle carrier with respect to the fluorometer to periodically place the receptacle vessel into the detection zone of the fluorometer, and taking one or more measurements of the intensity of the fluorescent emission from the sample contained in the receptacle vessel with the fluorometer; (b) before or after performing step (a), moving the 
Additional Disclosure Included is: Claim 3: wherein the method of claim 2, further comprising the step of determining the baseline emission intensity by: prior to step (a), moving the receptacle carrier with respect to the fluorometer to place the fluorescent reference standard into optical communication with the fluorometer; taking an initial measurement of the emission intensity of the fluorescent reference standard with the fluorometer; and storing the initial measurement as the predetermined baseline emission intensity, Figure 78, [0506-0507, 0533-0540].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797